Citation Nr: 1632165	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right ear hearing loss.
 
2.  Entitlement to an evaluation in excess of 10 percent for left inguinal herniorrhaphy scar, with entrapment of the left ilio-inguinal nerve causing neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to August 1996. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which-in pertinent part, granted service connection for right ear hearing loss and denied an increased rating evaluation for left hernia scar.  The Veteran perfected an appeal of those determinations.

In May 2013, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case to the Appeals Management Center (AMC), Washington, DC, in December 2013for additional development.

A March 2016 VA 21-0820 reflects that the Veteran informed the RO that he desired to withdraw the appeal of the right ear hearing loss and hernia scar residual ratings.  Only the Veteran or his representative may withdraw an appeal and, other than on the record at a hearing, a withdrawal must be in writing and reflect the claim number, etc.  The noted VA Form 21-0820 does not reflect the Veteran's Claim Number; neither the Veteran nor his representative provided a written confirmation; and, the case had been returned to the Board (04/11/2014 VBMS-Notification Letter).  Thus, any withdrawal had to be submitted to the Board.  See 38 C.F.R. § 20.204 (2015).  Hence, the appeal is still active.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the December 2013 Board remand.

2.  The Veteran's right ear hearing loss has manifested at Level I throughout the initial rating period.  An exceptional pattern of hearing impairment has not manifested.

3.  The Veteran's left herniorrhaphy residuals manifest with a scar that is painful on examination; there is mild incomplete paralysis of the left ilioinguinal nerve.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.85 Diagnostic Code (DC) 6100 (2015).

2.  The requirements for an evaluation higher than 10 percent for herniorrhaphy scar residual have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.118, DC 7804.

3.  The requirements for an initial evaluation higher than 10 percent for herniorrhaphy associated left ilioinguinal nerve incomplete paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.124a, DC 8530.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the October 2009 rating decision, via an August 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records, and C&P examination reports are in the claims file.  In his written submissions and hearing testimony, the Veteran disputed the accuracy of the pre-remand audio examinations.  He asserted that the examiner coached him to get the best results possible, and that audio examination results vary from test to test.  The Board finds no objective evidence to support the Veteran's subjective perceptions of the examinations in question.  Further, the Board notes that the results of the private audio examinations submitted by the Veteran are not significantly different for the right ear than the VA results.  Finally, as noted in the Introduction, the Board remanded the case for additional development, to include current examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

 General Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss Rating

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 1000 Hz and 70 db or more at 2000 Hz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

Discussion

At October 2009 VA examination the Veteran reported that he had difficulty with daily communication.  His ear examination was normal.  The audiology examination revealed the right ear to manifest as follows: 1000 Hertz (Hz), 15 decibels (db); 2000 Hz, 20 db; 3000 Hz, 40 db; 4000 Hz, 25 db, for an average of 18.  Speech recognition was 96 percent.  The examiner diagnosed a mild high frequency hearing loss.  The examiner also opined that the impact of the hearing loss on the Veteran's work and activities of daily living was the same as identified by the Veteran.  The objective findings show the right ear to have manifested at Level I, Table VI, which intersects at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.  (10/08/2009 VBMS-VA Examination)

As noted earlier, the Veteran asserted that the VA examination did not reflect the true severity of his right ear hearing loss.  In support of his assertion, he submitted the results of two private audiometric examinations conducted by J.A.W., AuD, in March 2010 and April 2011.  (04/02/2011 and 04/08/2011 VBMS entries-Medical Treatment-Non-Government Facility)  In a July 2011 letter, however, Dr. W noted that he used the Manhattan CNC Word List for the speech discrimination portion of his test.  (07/29/2011 VBMS-Medical Treatment-Non-Government Facility)  As set forth in the general requirements earlier, VA requires that the Maryland CNC Word List be used.  38 C.F.R. § 4.85(a).  Hence, the results of examinations conducted by Dr. W are not probative.  The Board is aware of Savage v. Shinseki, 24 Vet. App. 259, 270 (2011), wherein the Court Of Appeals For Veterans Claims held that, under certain circumstances, VA must assist a claimant by seeking clarification from private providers.  In this instance, however, Dr. W is on record that he did not use the Maryland CNC Word List.  Hence, there is nothing to clarify.

Another VA examination was conducted in May 2011.  (10/27/2011 VBMS-VA Examination)  The examination report reflects the following findings for the right ear: 1000 Hz, 25 db; 2000 Hz, 35 db; 3000 Hz, 45 db; 4000 Hz, 50 db, for an average of 38.75.  Speech recognition was 92 percent.  The Veteran reported that the main impact on his ordinary conditions of living were conversations and talking on the phone.  The objective findings show that, while the right ear hearing loss increased in severity, it still manifested at Level I, Table VI, which intersects at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.

At the hearing, the Veteran testified that hearing in background noise was difficult, and he tried to focus on people's faces when talking.  Another examination was conducted pursuant to the Board remand.
The February 2014 examination report reflects that the Veteran had difficulty conversing with people, especially in background noise in a large room.  He had to ask people to repeat themselves, and he tried to focus on their face in order to understand.  The right ear manifested as follows: 1000 Hz, 20 db; 2000 Hz, 15 db; 3000 Hz, 25 db; 4000 Hz, 20 db, for an average of 20.  Speech recognition was 92 percent.  The objective findings show that the right ear continued to manifest at Level I, Table VI, which intersects at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.  The examiner also opined that there was no occupational impairment due to the Veteran's hearing loss.

An exceptional pattern of hearing impairment did not manifest at either of the examinations, as the threshold at 1000 Hz was better than 55 db at all frequencies and better than 70 db at 2000 Hz.  Further, the examination reports reflect that there was no ear disability other than the hearing loss.  Hence, the preponderance of the evidence shows that the right ear hearing loss has manifested at the noncompensable rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.85, DC 6100.  To the extent that the Veteran reported symptoms or impact not described in the hearing loss rating criteria, such as difficulty hearing in background noise, etc., there is no evidence that his hearing loss has had a marked impact on his employment or resulted in frequent hospitalizations.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Hence, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1).

Left Herniorrhaphy Residuals

Historically, a July 2003 rating decision granted service connection for an inguinal herniorrhaphy scar and assigned a noncompensable rating, effective in March 2003.  (07/28/2003 VBMS-Rating Decision-Narrative)  An October 2007 rating decision granted an increased rating from 0 to 10 percent for a painful scar under 38 C.F.R. § 4.118, DC 7804, effective in June 2007.  (10/05/2007 VBMS-Rating Decision-Narrative)  VA received the Veteran's claim of entitlement to an increased rating in July 2009.

One or two scars that are unstable or painful on examination warrant a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).

The August 2009 VA examination report reflects that the Veteran's reports of pain and complete numbness that surrounded the scar down to his scrotum and swelling.  He denied any skin breakdown or functional impairment due to the scar.  Physical examination revealed a linear 7 x 0.1 cm scar on the anterior side of the trunk at the left inguinal area.  The examiner noted that it was a superficial scar and that it was not painful.  It was free of any other symptoms, such as keloid formation, etc.  The examiner noted further that the scar did not limit the Veteran's motion or his function.  The genital examination was normal, but the Veteran had paresthesia of the area medially and inferiorly from the herniorrhaphy scar.  Based on the examination, the examiner changed the diagnosis of record to status post-left inguinal herniorrhaphy scar with entrapment of the left ilioinguinal nerve causing neuropathy.  (08/25/2009 VBMS-VA Examination)

Upon receipt of the examination report, the RO changed the DC for the disability from 7804 to 7804-8530 and continued the 10-percent rating.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 8530 was added to reflect the nerve entrapment.  (10/11/2009 VBMS-Rating Decision-Codesheet).

The Rating Schedule provides for a maximum 10-percent rating for severe to complete paralysis of the ilio-inguinal nerve.  Mild to moderate incomplete paralysis warrants a noncompensable rating.  38 C.F.R. § 4.124a, DC 8530.  The February 2014 peripheral nerve examination report reflects that the Veteran's report of a burning pain around the scar and an area of numbness.  Physical examination revealed mild numbness of the left lower extremity, and decreased sensation to light touch at the left thigh.  There were no trophic changes, deep tendon reflexes were intact, and motor strength was normal at 5/5 throughout.  The examiner noted that there was functional loss and diagnosed mild incomplete paralysis.  The examiner noted that there were no occupational impairment due to the nerve pathology.  (02/12/2014 VBMS-VA Examination)  The objective findings on clinical examination show the ilioinguinal nerve entrapment to more nearly approximate the assigned 10-percent rating.  38 C.F.R. §§ 4.1, 4.10.

The Board notes that, following receipt of the examination report, the RO granted service connection for a left herniorrhaphy scar and assigned a 10-percent rating, effective in June 2007.  (03/19/2014 VBMS-Rating Decision-Narrative)  In as much as the initial compensable rating was not protected when the Diagnostic Code was changed in October 2009, see 38 C.F.R. § 3.951; and, June 2007 was the initial effective date for the 10-percent rating for a painful herniorrhaphy scar residual when assigned in October 2007, see 10/05/2007 VBMS-Rating Decision-Narrative), the Veteran has not inured any prejudice by the change of the Diagnostic Code in October 2009.  See generally Murray v. Shinseki, 24 Vet. App. 420 (2011).  Further, he is now separately and properly rated for both the painful scar and neurological residuals of the left herniorrhaphy.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).

Regarding the scar, the February 2014 Examination report reflects that the examiner noted a 21 x 15 cm area of decreased sensation.  A deep, nonlinear scar of at least 77 sq cm but less than 465 sq cm warrants a 20-percent rating.  38 C.F.R. § 4.118, DC 7801.  Although the noted area is 385 sq cm, this referred to the range of decreased sensation, and not the size or area of the scar itself.  Further, the examination reports all note that the herniorrhaphy scar is not a deep scar but a superficial linear scar.  Hence, a rating higher than 10 percent is not warranted.

The Veteran has not asserted any symptoms related to his post-herniorrhaphy scar residuals that are not accounted for in the rating criteria for scars or peripheral nerves.  Hence, the disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial compensable evaluation for right ear hearing loss is denied.
 
Entitlement to an evaluation higher than 10 percent for post-left inguinal herniorrhaphy scar residual is denied.

Entitlement to an initial evaluation higher than 10 percent for associated entrapment of the left ilio-inguinal nerve, post-left inguinal herniorrhaphy, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


